Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0236056 (Mori et al.) (hereinafter “Mori”) in view of Japanese Publication No. 2007-22744 (hereinafter “JP’744”) (cited in the 11/14/19 IDS).
Regarding claim 1, Figs. 1-3 of Mori show an image forming apparatus (printer) comprising:
a main casing (2) comprising a wall having an opening (opening between elements 41 and 22B in Fig. 1);

a scanner unit (6) configured to irradiate light onto the photosensitive drum (71A); 
an intermediate transfer belt (91) configured to receive a developer image transferred from the photosensitive drum (71A), the intermediate transfer belt (91) being disposed below the at least one process unit (70);
a sheet feed tray (41) configured to accommodate a first sheet therein; 
a sheet feed roller (43) configured to feed the first sheet from the sheet feed tray (41); 
a manual feed part (including 421-424) configured to feed a second sheet that is inserted into the main casing (2) through the opening (opening between elements 41 and 22B in Fig. 1); and
a secondary transfer roller (93) configured to transfer the developer image from the intermediate transfer belt (91) to a sheet that is one of the first sheet and the second sheet, wherein the manual feed part (including 421-424) comprises:
a first part (423 or 424) comprising a first roller and a second roller which are configured to sandwich therebetween the second sheet to convey the second sheet 
a second part (422) disposed between the intermediate transfer belt (91) and the sheet feed tray (41).  Mori teaches most of the limitations of claim 1 including a manual feed part (including 421-424) with first and second parts, but Mori does not show that the second part comprises a plate part configured to receive the second sheet mounted thereon; and a regulation body supported by the plate part so as to be movable relative to the plate part in the first direction, the regulation body being configured to regulate position of the second sheet mounted on the plate part in the first direction, the second part is movable relative to the first part in a second direction orthogonal to the first direction, and the second part is detachably attached to the main casing (2), as claimed.
JP’744 shows that it is well known in the art to provide an image forming device (printer) with a manual feed part (Figs. 2-4) configured to feed a second sheet that is inserted into a main casing (11) through an opening (near 60 in Fig. 2), in which the manual feed part (Figs. 2-4) comprises:
a first part (including 21, 25 and 313) comprising a first roller (21) and a second roller (25) which are configured to sandwich therebetween the second sheet to convey the second sheet along a manual feed conveying path (path in Fig. 2) that is defined between an intermediate transfer device (20) and a sheet feed tray (31); and

a regulation body (62 and 62) supported by the plate part (including 61 and 63) so as to be movable relative to the plate part (including 61 and 63) in a first direction (into page in Fig. 2), the regulation body (62 and 62) being configured to regulate position of the second sheet mounted on the plate part (including 61 and 63) in the first direction (into page in Fig. 2), 
wherein the second part (including 50 and 60) is movable relative to the first part (including 21, 25 and 313) in a second direction (right in Figs. 2 and 3) orthogonal to the first direction (into page in Fig. 2), and 
wherein the second part (including 50 and 60) is detachably attached to a main casing (11).  The English abstract explains that this manual feed part provides a paper feeder capable of adequately and manually feeding paper sheets without any complicated operation.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the Mori apparatus with a manual feed part that includes first and second parts according to the teachings of JP’744, because this manual feed part arrangement provides a paper feeder capable of adequately and manually feeding paper sheets without any complicated operation, as taught by JP’744.  Thus, all of the limitations of claim 1 are met by the cited combination of references.
JP’744 shows that the second part (including 50 and 60) is mountable to the sheet feed tray (31).
Regarding claim 4, Figs. 1-3 of Mori show a process frame (81) configured to accommodate therein the at least one process unit (70).
Regarding claim 5, Figs. 1-3 of Mori show that the process frame (81) is configured to move between a position inside the main casing (2) and a position outside the main casing (2).
Regarding claim 8, Figs. 1-6 of JP’744 show that the second part (including 50 and 60) is movable relative to the sheet feed tray (31) in the second direction (right in Figs. 2-3.  The second part is detachable and therefore movable in all directions.  Thus, it is movable in the second direction, as claimed.
3.	Claims 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of JP’744 as applied to claims 1 and 5 above, and further in view of U.S. Patent Application Publication No. 2006/0140668 (Sato et al.) (hereinafter “Sato”).  With regard to claim 3, Mori teaches that the intermediate transfer belt (91) has a first belt surface (upper surface) and a second belt surface (lower surface), the first belt surface (upper surface) facing in a direction toward the at least one process unit (70) and the second belt surface (lower surface) facing in a direction away from the at least one process unit (70), but Mori and JP’744 both do not show that a first belt surface (upper surface) is inclined, as claimed.
Sato show that it is well-known in the art to provide an image forming apparatus (printer) with an intermediate transfer belt (58) that has a first belt surface (upper surface) and a second belt surface (lower surface), in which the first belt surface (upper surface) faces in a direction toward at least one process unit (including 39M) and the second belt surface (lower surface) faces in a direction away from the at least one process unit (39M); and the first belt surface (upper surface) of the intermediate transfer belt (58) is inclined relative to a horizontal direction.  Numbered paragraph [0074] of Sato teaches that processing units (32M, 32C, 32Y and 32Bk) and the intermediate transfer belt (58) are arranged in parallel with one another and at a predetermined angle to a drawing direction (horizontal direction), for the purpose of separating the processing units (32M, 32C, 32Y and 32Bk) and the intermediate transfer belt (58) when a frame (30) accommodating the processing units (32M, 32C, 32Y and 32Bk) is drawn out.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the apparatus of Mori in view of JP’744 with an intermediate transfer belt having an upper first belt surface that is inclined, for the purpose of separating the processing units and the intermediate transfer belt when a frame accommodating the processing units is drawn out, as taught by Sato.  Thus, all of the limitations of claim 3 are met by the cited combination of references.  
 Regarding claim 6, Sato shows a process frame (30) configured to move between a position inside a main casing (element 10 in Sato) and a position outside the main casing (element 10 in Sato) in a direction that is inclined relative to a horizontal direction.  This same arrangement would be applied to the apparatus of Mori in view of JP’744 according to the teachings of Sato.
Sato shows a process frame (element 30) configured to accommodate therein at least one process unit (39M in Sato),
wherein the process frame (element 30) is configured to move between a position inside the main casing (element 10 in Sato) and the position outside the main casing (element 10 in Sato) in a direction along the first belt surface (upper surface of belt 58).  This same arrangement would be applied to the apparatus of Mori in view of JP’744 according to the teachings of Sato.
Response to Arguments
4.	Applicant’s arguments, see pages 5-7 of the response, filed 11/2/2021, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, several new grounds of rejection of claims 1-8 are made under 35 U.S.C. 103.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653